Order entered October 17, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00226-CR

                           MATTHEW JOSEPH ALLEN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-80447-2016

                                            ORDER
       Before the Court is appellant’s October 16, 2017 second motion to extend time to file a

brief. We GRANT the motion. Appellant’s brief shall be filed by October 31, 2017. We caution

appellant that further requests for extension of time will be disfavored.




                                                       /s/    LANA MYERS
                                                              JUSTICE